Citation Nr: 0704423	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for  service-connected diabetes mellitus (DM), for the period 
from October 17, 1986 to September 24, 2003.

2.  Entitlement to a rating in excess of 40 percent for  
service-connected DM, from September 25, 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the RO granted service connection and assigned an 
initial 20 percent rating for DM (associated with herbicide 
exposure), effective October 17, 1986.  The veteran filed a 
notice of disagreement (NOD) with the initial rating assigned 
in July 2003.     The RO issued a statement of the case (SOC) 
in September 2003.  By rating decision in December 2003, the 
RO assigned a 40 percent for DM, effective September 25, 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2004.  
In February 2004 and March 2006, the RO issued supplemental 
SOCs (SSOCs). 

In a March 2006 rating decision, the RO granted service 
connection for diabetic neuropathy of the right left lower 
extremities, each evaluated as 10 percent disabling, 
effective March 1, 2004, and also awarded the veteran special 
monthly compensation based on loss of use of a creative 
organ, as secondary to the service-connected DM, effective 
September 19, 2005. 

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC; a 
transcript of the hearing is of record.  
Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for DM, 
the Board has characterized this issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO granted a higher rating for DM from 
September 25, 2003, higher ratings for this disability are 
available both before and after that date and the veteran is 
presumed to seek the maximum available benefit for a 
disability; hence, the Board has characterized the appeal as 
encompassing the two issues set forth on the title page.  
Id.;  AB v. Brown, 6 Vet. App. 35, 38 (1993); 

The Board notes that an additional issue of entitlement to an 
earlier effective date for the 40 percent rating for DM was 
certificated to the Board.  However, during the August 2006 
hearing before the Board, it was clarified that the only 
issues on appeal are the increased rating issues adjudicated 
below.

As a final preliminary matter, the Board notes that, during 
the August 2006 Board hearing, the veteran submitted 
additional documentary evidence pertaining to a claim for 
service connection for a heart condition, claimed as 
secondary to service-connected DM.  As that matter has not 
been adjudicated by the RO, it is not properly before the 
Board; hence, it is referred to the RO for proper action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the period from October 17, 1986 to May 6, 1996, the 
veteran's DM was controlled by a moderate insulin or oral 
hypoglycemic agent dosage and a restricted (maintenance) 
diet, without impairment of health or vigor or limitation of 
activity; these symptoms are indicative of disability not 
more than moderately disabling.

3.  For the period from May 7, 1996 to September 24, 2003, 
the veteran's DM required no more than insulin or an oral 
hypoglycemic agent and a restricted diet.

4.  Since September 25, 2003, the veteran's DM has required 
insulin, restricted diet, and regulation of activities; there 
is no medical evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for DM, for the period from October 17, 1986 to 
September 24, 2003 have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (as in effect prior to and since 
May 7, 1996).

2.  The criteria for an initial rating in excess of 40 
percent for DM from September 25, 2003 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2006) (as in effect 
since May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matters on appeal has been accomplished.

February and March 2004 post-rating notice letters provided 
notice to the appellant that, to support a claim for a higher 
rating, the evidence must show that the service-connected 
condition had worsened.  In those letters, the RO discussed 
VA's responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After those letters, he was afforded full 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim for an increased 
rating, and has been afforded ample opportunity to submit 
such information and evidence. 

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The letters further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
finds that these letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, the 
documents substantially meeting the VCAA's notice 
requirements-addressed above-were provided to the appellant 
after the rating action on appeal.  However, the Board finds 
that, in this appeal, any delay in issuing section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that each claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the RO 
gave the appellant notice of what was required to 
substantiate the claims, and afforded him opportunities to 
submit pertinent information and/or evidence before 
readjudicating the claim in March 2006 (as reflected in the 
SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, the 
VCAA requires notice of the criteria for higher ratings-in 
this case, provided in the SOC and SSOC, which suffices under 
Dingess/Hartman-as well as notice of information pertaining 
to effective dates.  In March 2006, the RO notified the 
appellant of how the VA determines the disability rating and 
the effective date of rating.  The Board notes that any error 
in the timing of this notice is harmless.    Because the 
Board's decision herein denies the claims for higher ratings 
for service-connected DM, no disability rating or effective 
date is being, or is to be, assigned; accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim.  The 
RO obtained the appellant's service medical records and 
private medical statements dated treatment records dated from 
July 1989 to September 2003 were submitted.  VA outpatient 
treatment records dated from March 2004 to November 2005 have 
been obtained.  In February 2005, the veteran indicated that 
Dr. Gardner treated him for DM from 1977 to 1987, but he was 
now deceased.  He also indicated that he was unable to locate 
Dr. Antis, who treated him for DM from 1987 to 1991.  The 
appellant underwent VA QTC examination in September 2005; the 
report of that examination, along with a transcript of the 
appellant's August 2006 Board hearing, has been associated 
with the claims file.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with either claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Claims for Higher Ratings

Historically, the veteran's DM has been rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7913.  
By rating action of February 2003, service connection for DM 
was granted and a 20 percent rating assigned effective 
October 17, 1986.  By rating action of December 2003, the RO 
assigned a 40 percent rating for DM effective September 25, 
2003.

The Board notes that the veteran is separately service-
connected for diabetic neuropathy of the right and left lower 
extremities and is entitlement to special monthly 
compensation based on loss of use of a creative organ and 
thus these complications of diabetes will not be considered.  
See Note 1 following 38 C.F.R. § 4.119, 38 C.F.R. § 4.14 
(2006)

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The Board notes, initially, that DC 7913 pertaining to DM was 
revised effective May 7, 1996. 38 C.F.R. § 4.119 (1996); 61 
Fed. Reg. 20446 (May 7, 1996).  As there is no indication 
that the revised criteria are intended to have retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new DC, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  As the 
RO has considered the former and revised criteria, there is 
no due process bar to the Board doing likewise.

Under the former applicable rating criteria, a 20 percent 
rating is warranted for moderate DM, with moderate insulin or 
oral hypoglycemic agent dosage and a restricted (maintenance) 
diet; without impairment of health or vigor or limitation of 
activity.  A 40 percent rating is warranted for moderately-
severe DM requiring a large insulin dosage, a restricted 
diet, and careful regulation of activities (i.e., avoidance 
of strenuous occupational and recreational activities).  A 60 
percent rating requires severe DM with episodes of 
ketoacidosis or hypoglycemic reactions; considerable loss of 
weight and strength; and mild complications such as pruritis 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating requires pronounced DM 
that is uncontrolled (i.e., with repeated episodes of 
ketoacidosis or hypoglycemic reactions), with a restricted 
diet, regulation of activities, and a progressive loss of 
weight and strength or severe complications.  38 C.F.R. § 
4.119 (as in effect prior to May 7, 1996).

Definitely established complications such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory or motor impairment or definitely 
established arteriosclerotic focalizations will be separately 
rated under the applicable DCs.  When the diagnosis of DM is 
definitely established, it is neither necessary nor advisable 
to request glucose tolerance tests for rating purposes. NOTE 
following 38 C.F.R. § 4.119 (as in effect prior to May 7, 
1996).

Under the revised applicable criteria, DM requiring insulin 
or an oral hypoglycemic agent and a restricted diet warrants 
a 20 percent rating.  A 40 percent rating requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring 1 or 2 hospitalizations per year or twice 
a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating requires more than 1 daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight or strength, or 
complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119 (as in effect on and after May 
7, 1996).

Complications of DM are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are considered part of 
the diabetic process under DC 7913.  Note 1 following 38 
C.F.R. § 4.119 (as in effect on and after May 7, 1996).

A.  An Initial Rating in Excess of 20 Percent for the Period 
from
October 17, 1986 to September 24, 2003

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that, under either 
the former or revised applicable criteria, a rating in excess 
of 20 percent for DM with diabetic retinopathy is not 
warranted for the period from October 17, 1986 to September 
24, 2003.

The Board finds that the symptoms of the veteran's DM, as 
documented between October 1986 and July 1989, are consistent 
with no more than the currently assigned 20 percent rating 
under the former applicable rating criteria.  That record 
shows no more than moderate DM that is controlled by a 
moderate insulin or oral hypoglycemic agent dosage and a 
restricted (maintenance) diet, and no impairment of health or 
vigor or limitation of activity.

During an October 1986 VA compensation examination,, the 
examiner noted the veteran's diagnosis of DM since 1976, 
treated with Orinase.  The examiner noted that the veteran's 
weight was 172 lbs. And the maximum weight in the past year 
was 175 lbs.  The examiner indicated that the veteran's DM 
was currently controlled with diet and Orinase with no 
complications.  There was no indication of any limitation of 
activity.

A July 1989 private medical statement of Dr. Buchanan, for 
purposes of psychiatric evaluation, noted a current diagnosis 
of adult onset DM, treated with Micronase.

The evidence simply does not establish moderately-severe DM 
requiring a large insulin dosage, a restricted diet, and 
careful regulation of activities (i.e., avoidance of 
strenuous occupational and recreational activities) so as to 
warrant at least the next higher, 40 percent rating under the 
former applicable criteria, for the period covered by medical 
records from October 1986 to July 1989.

The Board also finds that the symptoms of the veteran's DM, 
as documented between September 2002 to September 24, 2003, 
are consistent with no more than the currently-assigned 20 
percent rating under the revised applicable rating criteria. 
That record shows DM requiring insulin or an oral 
hypoglycemic agent and a restricted diet. 

A September 2002 private medical statement of Dr. Migdal 
indicated that the veteran was followed from November 1999 to 
May 2001 for DM.  She noted his original treatment with oral 
hypoglycemic agents and that he required insulin since 1991.  
It was indicated that medications included insulin, 
Glucophage, and Glucotrol.

A September 2002 statement of Dr. Rashbaum confirmed treating 
the veteran from March 1991 to June 1999.  It was indicated 
that at presentation, he was being treated with Micronase and 
through the next eight years his DM was uncontrolled, 
requiring initiation of insulin therapy.

In an October 2002 statement, Dr. Conaway indicated that the 
veteran's DM was treated with Humulog Insulin 75/25, 34 units 
before breakfast and 14 units before the evening meal, and 
Actos 45 mg., and that overall the veteran's DM seemed to be 
under satisfactory control.  It was noted that at the present 
time, he was free from any complications, including 
peripheral neuropathy, ophthamopathy, renal disease, 
cardiovascular disease and disease of peripheral circulation.   

In a July 2003 statement, the veteran asserted that since 
1991, his insulin dependent DM required a lifestyle change 
that included monitoring blood sugar levels, insulin 
injections, medication administration, and maintaining a very 
restricted diet.  He contended that, although his physical 
activities were not medically restricted, his activities are 
severely restricted because of the need to monitor his blood 
sugar, particularly during physical activity, such as golfing 
or riding his bike.

The evidence simply does not establish moderately-severe DM 
requiring a large insulin dosage, a restricted diet, and 
careful regulation of activities (i.e., avoidance of 
strenuous occupational and recreational activities) so as to 
warrant at least the next higher, 40 percent rating under the 
former applicable criteria, or DM requiring insulin, a 
restricted diet, and regulation of activities so as to 
warrant at least the next higher, 40 percent rating under the 
revised applicable criteria, for the period covered by 
medical records and other documents from September to July 
2003.

For all the foregoing reasons, the Board concludes that, 
during the period from October 17, 1986 to September 24, 
2003, the criteria for at least the next higher, 40 percent 
rating for DM have not been met under either the former or 
the revised applicable criteria.  It follows that the 
criteria for an even higher (60 or 100 percent) rating during 
this timeframe likewise are not met.

B.  Rating in Excess of 40 Percent Rating from September 25, 
2003

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that rating in 
excess of 40 percent for DM is not warranted at any time 
since September 25, 2003.

The Board finds that the symptoms of the veteran's DM, as 
documented between September 25, 2003 and November 2005, are 
consistent with no more than the currently-assigned 40 
percent rating under the revised rating criteria.  The 
evidence shows no more than DM requiring insulin, a 
restricted diet, and regulation of activities.

In a statement dated September 25, 2003, Dr. Conaway 
indicated that the veteran was first seen a couple of years 
earlier for evaluation of DM.  It was noted that the veteran 
kept a fairly good control of his insulin.  It was indicated 
that his Hemoglobin A1C was good at 6.8 percent but it was at 
the cost of increasing hypoglycemic reactions, especially 
with any physical activity.  It was also indicated that the 
veteran had on more than one occasion become near syncopal 
due to very low blood sugar.  It was indicated that the 
veteran was told to continue insulin but to restrict his 
physical activities to those that are not strenuous, such as 
walking and an occasional bike ride on a flat surface.

On VA QTC examination in September 2005, the veteran reported 
that on average he visited the doctor 12 times per year for 
his DM.  The veteran also reported that he did not have 
problems with hypoglycemia or a  history of ketoacidosis.  It 
was noted that DM did not affect the eyes, skin or heart, 
although a history of hypertension was noted.  The examiner 
indicated that the veteran was treated with insulin four 
times daily; experienced intermittent claudication after 
walking 800 yards; and calf pain at rest without persistent 
coldness of extremities.  On examination, the veteran's 
weight was 206 lbs.   The peripheral nerve examination was 
within normal limits.  The examiner concluded that the 
veteran's DM did not cause any restriction of activities.  
The examiner opined that there was no pathology to render a 
diagnosis of diabetic neuropathy or diabetic nephropathy; and 
while the veteran suffered from hypertension and impotence 
deemed to be a complication of DM; he did not have a non-
diabetic condition that was aggravated by DM.  

VA outpatient treatment records dated from March to November 
2005, show that the veteran was seen regarding DM and 
indicated that he continues to use insulin.  In March 2004, 
he reported that he played a little golf.  In March 2004, it 
was indicated that a diabetic retinal eye examination was 
postponed for one year as his DM was well controlled with no 
prior history of retinal disease.  In August 2004, the 
veteran reported that, since medication was changed, he had 
both low and high blood sugar readings, with some low 
readings at night requiring him to eat candies.  He reported 
that he had had no medical admissions.  It was indicated that 
his weight was 199.9 lbs.  Two November 2005 entries noted 
weights of 199.9 and 214.  In November 2005, a diabetic foot 
examination showed evidence of an old healed ulcer.  

During the August 2006 Board hearing, the veteran testified 
that that his DM required more than twice a month visits to 
health care providers per year.  He indicated that he sees 
his private physician about 12 times a year and other 
physicians, including at the VA, in addition to his private 
physician.  He testified that his physical activities were 
restricted to golf and bike riding.  He contended that his DM 
should be rated at least 60 percent disabling.  

The evidence simply does not establish DM requiring insulin, 
a restricted diet, and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
1 or 2 hospitalizations per year, or twice a month visits to 
a diabetic care provider, plus complications that would not 
be compensable if separately evaluated, so as to warrant at 
least the next higher, 60 percent rating under the revised 
applicable criteria, for the period covered by medical 
records and other documents on or after September 25, 2003.  
The medical evidence dated from September 25, 2003 shows that 
the veteran's DM requires insulin and a restricted diet.  The 
September 2003 private medical statement indicated that 
veteran should restrict his activities to walking and bike 
riding, essentially indicating that activities are regulated.  
The medical evidence from September 25, 2003 do not show a 
diagnosis of diabetes-related ketoacidosis or hypoglycemic 
reactions requiring that require one to two hospitalizations 
per year or twice monthly visits to a care provider.  Thus, 
the veteran's DM as manifested from September 25, 2003 does 
not have the characteristics required for a rating of 60 
percent. 

For all the foregoing reasons, the Board concludes that, 
during the period on and after September 25, 2003, the 
criteria for at least the next higher, 60 percent rating for 
DM have not been met under revised applicable criteria.  It 
follows that the criteria for an even higher (60 or 100 
percent) rating during this timeframe likewise are not met.

C.  Both Periods

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point since the effective date of 
the grant of service connection has the record  presented 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedule standards, and to warrant assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to and discussed in the December 2003 
SSOC).  There has been no showing that the veteran's DM has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in each assigned rating), necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered inadequate the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not invoked.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claims for higher initial 
and subsequent ratings for service-connected DM must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 20 percent for DM, for the 
period from October 17, 1986 to September 24, 2003, is 
denied.

A rating in excess of 40 percent for DM, from September 25, 
2003, is denied.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


